Citation Nr: 1451810	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-24 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of the currently assigned 70 percent rating for the appellant's service connected psychiatric disability.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to September 1982. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in February 2010 for the completion of a statement of the case with respect to the issues of entitlement to a rating in excess of 50 percent rating for the appellant's service connected psychiatric disability and an earlier effective date than January 14, 2004, for the assignment of this 50 percent rating pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  As this action was not accomplished by the RO, a December 2010 remand also requested that the RO prepare a statement of the case with respect to these issues so as to comply with the directives of the February 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board is required to insure compliance with the instructions of it remands).  These remands also indicated that the case was only to be returned to the Board if the Veteran submitted a timely substantive appeal as to one or more of these issues.  

Following the most recent remand, a December 2011 rating decision granted an increased rating for the Veteran's service connected bipolar disorder to 70 percent effective from January 14, 2004.  A January 2012 supplemental statement of the case was issue on both issues.  A timely appeal with respect to both issues was received from the Veteran later in February 2012.  

In June 2012, the Board remanded the issue of entitlement to an effective date prior to January 14, 2004, for assignment of a total disability rating based on individual unemployability due to service-connected disability to the RO via the Appeals Management Center (AMC) in Washington, D.C. for issuance of a statement of the case (SOC).  As the action specified in the June 2012 Remand has not yet been completed, the matter has not been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
In a June 2012 Decision, the Board also denied the Veteran's claims for entitlement to an increased disability rating and earlier effective date for his service connected psychiatric disability.  The Veteran appealed.  In a February 2013 memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Veteran's denial of an effective date prior to January 14, 2004, for a higher rating for the appellant's service connected psychiatric disability.  However, the Court vacated and remanded the issue of entitlement to a disability evaluation in excess of 70 percent to the Board.  


FINDING OF FACT

The disability attributable to the Veteran's service connected schizoaffective disorder, bipolar type, more nearly approximates total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of closes relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a schedular rating of 100 percent for the Veteran's service connected psychiatric disorder have been met as of January 14, 2004.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9200 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the Veteran's claim that the severity of his service-connected psychiatric disability (schizoaffective disorder, bipolar type) warrants a higher rating.  During the course of the appeal, the rating for the Veteran's service connected psychiatric disability has been increased, initially from 30 to 50 percent by the August 2005 rating decision from which this appeal arises and then to 70 percent by a December 2011 rating decision.  The increased ratings of 50 and 70 percent were both assigned from the date of the claim which gave rise to this appeal, January 14, 2004.  There thus remains for consideration entitlement to a rating in excess of 70 percent for the service connected psychiatric disability as less than the maximum benefit available with respect to this disability has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 70 percent schedular rating for a psychiatric disorder under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorder (2014).  

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

After reviewing the totality of the evidence in the claims file, the Board finds that the giving the Veteran the benefit of the doubt, the evidence supports entitlement to a total disability evaluation.  

The Veteran has a long history of psychiatric symptoms dating back to his active military service, including hallucination, paranoid thoughts, suicidal ideations, poor concentration and memory, periods of depression and mania, and difficulty getting along with others.  The records describe periods where the Veteran has suffered from psychotic symptoms such as hallucinations, to include those requiring inpatient psychiatric treatment of less than one week in October and November 2009.  At a VA Mental Health Clinic consultation in April 2004, the Veteran reported that during manic periods, he often loses his judgment almost completely.  The record also shows that at times, the Veteran struggles to maintain adequate personal hygiene.  For example, the Veteran reported to his September 2011 VA examination in a dirty, unkempt state.  The Veteran's sister, P.P., who is a mental health counselor, has reported that Veteran tries to present himself as more functional than he actually is, but that he often has difficulty adequately caring for himself and his residence.  Her testimony is supported by the findings of a VA case manager, who in September 2009 visited the Veteran's residence and noted that the Veteran's home was poorly maintained and that conditions there were unsanitary.  P.P. has also reported that the Veteran spends most of his time isolated.  

At a September 2011 VA examination, the examiner noted that the Veteran had not worked since 2001 due to mental health problems, and the examiner concluded that the Veteran was "completely unable to work" due to his psychiatric symptoms.  He further opined that the Veteran's social impairment is "profound," noting that the Veteran has difficulty interacting with anyone other than his family and often harbors paranoid thoughts about others.  The examiner stated that the Veteran's symptoms have been "completely" disabling since 2004 and probably longer, and he believes that the prognosis for any significant improvement in the future is very poor.  

The Board acknowledges that the Veteran is frequently lucid enough to communicate coherently with VA personnel, that he appears to have a supportive relationship with family members, and at least occasionally socializes by attending church, AA meetings, or social events organized by VA.  However, in light of the Veteran's history of suicidal ideation, persistent delusions and hallucinations, intermittent inability to perform activities of daily living (including an inability to maintain minimal personal hygiene), social isolation, and impaired judgment associated with his manic periods, the Board finds that the Veteran's psychiatric symptoms more closely resemble the criteria for a total disability evaluation.  Accordingly, resolving any doubt in the Veteran's favor, entitlement to a total disability evaluation for the Veteran's service connected psychiatric disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to a schedular rating of 100 percent for the Veteran's service connected psychiatric disorder is granted as of January 14, 2004.  



____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


